Cook, J.,
delivered the opinion of the court.
Appellant appeals from a conviction upon a charge of selling intoxicating liquors. The state proved the sale by two .witnesses, who were corroborated by a third. The defendant admitted, while she was testifying as a witness, that she had been convicted for selling whisky five or six times before.
Appellant relies upon two grounds for a reversal, viz.: (1) The district attorney,, by questions propounded to one of defendant’s witnesses, cast reflections upon the good name of the witness, and thereby prejudiced the jury against defendant. (2) The court permitted the state to introduce the bottles of whisky which it was alleged the witness for the state bought from defendant.
The basis for the first complaint is the following *501■questions propounded by the district attorney to defendant ’s witness, viz.:
“Q. Your business is, you are simply a pimp for these various whisky stands? A. No, sir; I don’t stay here. Q. You are nothing but a pimp for a lot of these blind tigers down here? A. No, sir. Q. You say you •are not a pimp? A. No, sir; I works. Q. Why is it you are around this court at every term? A. I have a summons right here in my pocket.”
It is contended that these questions were grossly improper, and calculated to cast reflections upon the fair name ‘ of the witness. It is claimed that the questions were impertinent, indelicate, and embarrassing, and the district attorney abused his great powers as a public prosecutor in thus calling in question the high character •of the witness.
Perhaps the use of the word “pimp” was inaccurate. We are advised that this word is generally used to •characterize “male steerers” for houses of ill fame; but it is clear that the district attorney was endeavoring to show by the witness that he was a “drummer” for those engaged in the unlawful sale of intoxicants, and, if he could show that, it would weaken his testimony in the present case. Naturally, this line of inquiry was not altogether pleasing to the defendant, or to the witness; but we do not believe the district attorney violated the proprieties or the rights of defendant. In the trial of cases ■of this sort, the court is not conducting a drawing room function, and the lawyer for the state is often compelled to resort to the argot of the underworld in his efforts to bring the facts before the jury.
It seems that the bottle of whisky in question was produced in court, exhibited to the jury, and identified by the witness. In her brief the appellant says:
“An uncorked bottle of whisky displaced before a jury trying a person for selling whisky is like waving a red flag before an angry bull. If any presumption óf in*502nocence rémained up to this time,- the same would disappear like the ‘mist before the morning sun.’ ”
Appellant is a little mixed in her metaphor, but we apprehend that she means to convey the idea that the mere-exhibition of whisky to a thirsty jury would be tantalizing in the extreme, but it seems to us that the state would be the victim of the jury’s unsatisfied longing and consequent résentment. Appellant slept upon her rights, and failed to avail herself of her opportunities. She should have demanded, that the jury be permitted to sample the goods. We may be wrong-in this, however, as the quality of the sample would, of course, have much to do with this bold experiment.

Affirmed.